Matter of Jovan F. (Tiffany R.W.) (2019 NY Slip Op 06931)





Matter of Jovan F. (Tiffany R.W.)


2019 NY Slip Op 06931


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


849 CAF 18-00898

[*1]IN THE MATTER OF JOVAN F., JR. ONONDAGA COUNTY DEPARTMENT OF CHILDREN AND FAMILY SERVICES, PETITIONER-RESPONDENT; TIFFANY R.W., RESPONDENT-APPELLANT. (APPEAL NO. 1.)


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF COUNSEL), FOR RESPONDENT-APPELLANT.
ROBERT A. DURR, COUNTY ATTORNEY, SYRACUSE (YVETTE VELASCO OF COUNSEL), FOR PETITIONER-RESPONDENT.
ANDREW S. GREENBERG, SYRACUSE, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Onondaga County (Julie A. Cecile, J.), entered March 30, 2018 in a proceeding pursuant to Family Court Act article 10. The order determined that respondent had neglected the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Lisa E.  [appeal No. 1], 207 AD2d 983, 983 [4th Dept 1994]).
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court